In re Ward, Louis; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. C, Nos. 285-716, 264-785 and .274-317;
Relator represents that the district court has failed to act timely on two motions for production of guilty plea transcript he filed on or about September 12, 1999, one in Sec. C” and another in Sec. “D”. If relator’s representation is correct, the district court is ordered to consider and act on the motions. If relator’s representation is incorrect, the district court is ordered to accept, file, and act upon the pleadings, which are herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.
KIMBALL, J., not on panel.